    Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 1 of 50



In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability Litigation
                               Case No. 3:15-md-02672-CRB




     REPORT OF INDEPENDENT CLAIMS SUPERVISOR ON
VOLKSWAGEN’S PROGRESS AND COMPLIANCE RELATED TO 3.0
  LITER RESOLUTION AGREEMENTS ENTERED MAY 17, 2017:

      - 3.0 Liter Amended Consumer Class Action Settlement Agreement and Release
      - Federal Trade Commission Amended Second Consent Order
      - Department of Justice, Environmental Protection Agency, California Attorney
        General’s Office, and California Air Resources Board Second Partial Consent
        Decree




                                  DECEMBER 13, 2018
           Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 2 of 50




                                                      TABLE OF CONTENTS

I.      Executive Summary ...................................................................................................................... 1

II. Volkswagen’s Performance Metrics ............................................................................................ 3

          Consumer Registrations ............................................................................................................ 4

          Claim Submission and the First Ten-Business-Day Review Period ...................................... 7

          Preliminary Eligibility Determinations and Deficiencies ..................................................... 13

          The “Pause” Period .................................................................................................................. 18

          The Second Ten-Business-Day Review Period ..................................................................... 19

          Offer Letters ............................................................................................................................. 22

          Appointments, Closings, and Repair Participation Payments .............................................. 28

          Progress Toward the 85% Targets .......................................................................................... 32

III. Consumer Experience ................................................................................................................. 36

     A. Claims Program Updates ......................................................................................................... 36

        1. Non-Standard Claims ........................................................................................................... 36

        2. Status of Extended Warranty and Service Contract Refund Program............................... 40

        3. Claims Review Committee .................................................................................................. 41

        4. Reminder Notices ................................................................................................................. 42

        5. Post-Closing Processing of Vehicles ................................................................................... 44

        6. Escrow Account Funding ..................................................................................................... 44

     B. Customer Service ..................................................................................................................... 45

IV. Conclusion ................................................................................................................................... 47




                                                                           i
         Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 3 of 50


         Consistent with the requirements of the 3.0 Liter Resolution Agreements, 1 the

independent Claims Supervisor respectfully submits this quarterly report, which, unless

otherwise specified, addresses progress in the 3.0 Liter Claims Program for the period from

September 10, 2018 to December 9, 2018.

    I.       Executive Summary

         During this quarterly reporting period, Volkswagen continued to effectively and

efficiently administer the Claims Program while adhering to the terms of the 3.0 Liter Resolution

Agreements. In the vast majority of instances, the company timely reviewed claims and, for

eligible consumers, issued offer letters, completed Buybacks and Trade-Ins, performed

Approved Emissions Modifications (“AEMs”), and rendered associated payments. The company

also provided responsive customer support through its hotline and chat portal in response to

consumer inquiries.

         There was substantial progress this quarterly reporting period relating to non-standard

claims. As of December 9, 2018, the company had processed a total of 354 branded title claims

in accordance with the branded title framework, including 89 claims over the course of the

quarterly reporting period. No branded title claims remained on hold. Volkswagen also

completed 128 additional claims submitted by consumers who purchased vehicles in the United

States but registered them in Canada, and 24 claims for military personnel stationed overseas

with their vehicles.

         Additionally, on November 16, 2018, the company sent Reminder Notices, in accord with

the 3.0 Liter Resolution Agreements, to potentially eligible consumers who had not yet

submitted a claim or completed an approved remedy. The notices advised consumers of the




1
  Capitalized and/or abbreviated terms in this report take on the definition in the 3.0 Liter Resolution Agreements or
the initial report submitted by the Claims Supervisor in June 2017.
                                                          1
          Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 4 of 50


relevant Claims Program deadlines, including the June 1, 2019 deadline for consumers with

Generation One vehicles to submit a claim and the December 31, 2019 deadline for consumers

with Generation Two vehicles to submit a claim.

           The statistics below cumulatively present key 3.0 Liter Claims Program metrics as of

December 9, 2018:

               •   82,415 registrations had been created in Volkswagen’s Claims Portal;

               •   69,379 consumers had submitted claims for Volkswagen to review;

               •   65,609 consumers had been issued offer letters, the aggregate value of which

                   totaled $1,029,337,622.54;

               •   63,160 consumers had accepted offer letters from Volkswagen, the aggregate

                   value of which totaled $1,005,056,458.61;

               •   15,644 consumers with Generation One vehicles had closed on their Buyback or

                   Trade-In, and Volkswagen had paid out $631,646,991.50 in connection with these

                   claims;

               •   1,011 consumers had completed a Reduced Emissions Modification (“REM”) for

                   Generation One vehicles, including 862 consumers who also had completed the

                   claims process, and Volkswagen had paid out $8,200,617.44 to consumers in

                   connection with completed REM claims; 2

               •   43,564 consumers with Generation Two vehicles had completed an Emissions

                   Complaint Repair (“ECR”), including 39,496 consumers who also had completed

                   the claims process, and Volkswagen had paid out $316,556,240.82, which

                   includes Repair Participation Payments and ECR payments;




2
    Data related to AEMs are as of December 5, 2018.
                                                       2
         Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 5 of 50


            •   For Generation One vehicles, 649 Former Owners, 56 Owners with totaled

                vehicles, and 9 Former Lessees had received Restitution Payments, and the

                aggregate values of these payments totaled $3,348,121.10, $553,790.72, and

                $49,846.33, respectively;

            •   For Generation Two vehicles, 2,223 Former Lessees, 1,103 Former Owners, and

                148 consumers with totaled vehicles had received Repair Payments, and the

                aggregate values of these payments totaled $4,444,000.00, $4,687,215.13, and

                $1,174,182.12, respectively; and

            •   Volkswagen had paid a total of $63,152.25 in connection with 491 extended

                warranty or service contract refund claims.

         At the conclusion of the quarterly reporting period, Volkswagen had removed from

commerce or modified 87.8% of all Generation One Subject Vehicles, 88.3% of all Generation

Two Subject Vehicles, 86.4% of all Generation One Subject Vehicles registered in California,

and 87.7% of all Generation Two Subject Vehicles registered in California. Accordingly,

Volkswagen has satisfied the requirements in the 3.0 Liter DOJ Consent Decree that it remove

from commerce or modify at least 85% of the aforementioned categories of Subject Vehicles.

   II.      Volkswagen’s Performance Metrics

         This section discusses the status of Volkswagen’s 3.0 Liter Claims Program and the

company’s compliance with certain requirements mandated in the 3.0 Liter Resolution

Agreements. All data is as of December 9, 2018, unless otherwise specified. Information

relating to Generation One and Generation Two vehicles generally is reported separately because

the 3.0 Liter Resolution Agreements afford different remedies to consumers depending on the

generation of the vehicle. References to Volkswagen’s performance during “this quarter” refer

to the period from September 10, 2018 through December 9, 2018.


                                                   3
                              Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 6 of 50


                                       Consumer Registrations

                              As of December 9, 2018, there had been a total of 82,415 registrations in Volkswagen’s

system, including 2,283 registrations created during this quarter. 3 A registration occurs when a

consumer provides Volkswagen with basic information including name, contact information,

vehicle identification number (“VIN”), and preferred dealership. Of these registrations, there

were 22,628 associated with Generation One vehicles (20,325 individuals and 2,303 businesses),

and 59,787 associated with Generation Two vehicles (53,324 individuals and 6,463 businesses).

Chart 2-1 shows the total number of registrations created by consumers during each quarter of

the Claim Period.

                                                                               Chart 2-1


                                       Total Number of Registrations Per Quarter During
                                                      the Claim Period
                              30,000
                                                 26,225
                              25,000
    Number of Registrations




                              20,000

                              15,000    13,469
                                                              12,268
                              10,000                                           7,035          6,590
                                                          4,487                                             3,642
                               5,000                                   1,496            939                               2,308          1,719
                                                                                                      731           942            564
                                  -
                                         6/8/17           9/7/17        12/7/17          3/7/18         6/7/18            9/9/18         12/9/18

                                                                   Generation One         Generation Two



                              Charts 2-2 and 2-3 reflect all registrations created by consumers according to eligibility

category across Generation One and Generation Two vehicles through December 9, 2018. The




3
  These figures include a significant number of duplicate entries. Duplicate entries are not identified until the
requisite supporting claims information and documentation are submitted and the review periods begin. Thus, the
figure overstates the number of unique claims that have been registered.
                                                                                    4
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 7 of 50


“No Category Selected” population consists of consumers who had created a registration as of

December 9, 2018, but had not yet provided details identifying their eligibility category.

                                                Chart 2-2


             Registrations with Volkswagen During the Claim
              Period by Eligibility Category - Generation One
                              783    1,026
                      14                       66
                     13
                                                                               Owners
                                                                               Current Lessees
                                                                               Former Lessees
                                                                               Former Owners
                                                                               Ineligible
                                                                               No Category Selected
                                             20,726




                                                Chart 2-3


             Registrations with Volkswagen During the Claim
              Period by Eligibility Category - Generation Two
                           1,287    1,377    248
                 2,640
             4,780
                                                                         Owners
                                                                         Current Lessees
                                                                         Former Lessees
                                                                         Former Owners
                                                                         Ineligible
                                                                         No Category Selected
                                               49,455




       Chart 2-4 shows, among the population of vehicles associated with registered claims, the

most common states where the vehicles are registered.

                                                        5
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 8 of 50


                                                 Chart 2-4

                   Top 5 States Where Program Registrants Have
                                Registered Vehicles
                CALIFORNIA                                                                      14,964
                     TEXAS                               6,009
       State




                   FLORIDA                            5,370
                 NEW YORK                     3,884
               WASHINGTON                   3,511

                             -   2,000   4,000    6,000      8,000   10,000   12,000   14,000    16,000
                                                      Number of Consumers



       With respect to the population of 2,403 claims identified as ineligible in Charts 2-2 and

2-3, Volkswagen’s system is configured to automatically determine certain ineligible claims

where information entered by the consumer into the Claims Portal indicates the consumer is not

eligible under the requirements of the 3.0 Liter Resolution Agreements. For example, a

consumer who attempts to submit a Former Owner claim indicating the vehicle was sold on or

before September 18, 2015, is ineligible under the “Eligible Former Owner” definition. In these

instances, Volkswagen sends the consumer a letter explaining the basis for the ineligibility

determination.

       Chart 2-5 shows the reasons for ineligibility determinations across the claims that have

been deemed systematically ineligible.




                                                       6
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 9 of 50


                                                Chart 2-5

               Claims Systematically Determined Ineligible During
                               the Claim Period
                                                    Former Owner: Sold on or before 9/18/15

                                                    Former Owner: Did Not Identify Claim on or before 5/1/17
                          49
                   182                              Former Owner: Identified Eligibility Category other than Former
                                                    Owner
             286                                    Former Owner: Sold after 1/31/17

       177                         754              Former Owner: Purchased after 11/2/15

                                                    Former Owner: Purchased after 9/18/15 and sold on or before
       9
                                                    11/2/15
                                   321              Former Owner/Former Lessee: Did Not Submit Claim on or
       88                397                        before 7/16/17
                                                    Former Lessee: Lease Terminated before 9/18/15
             140                                    Current/Former Lessee: Non-VCI/Non-Porsche Financial Services
                                                    Lease
                                                    Current/Former Lessee: Lease Began after 11/2/15




        During this quarter, there were fifty-seven new systematic ineligibility determinations.

The Claims Supervisor reviewed all of these determinations and confirmed that Volkswagen’s

systematic ineligibility logic continues to operate appropriately.

                   Claim Submission and the First Ten-Business-Day Review Period

        Following registration and preliminary remedy selection, a consumer’s next steps in the

process are to provide prescribed documents needed to substantiate the claim and submit the

claim to Volkswagen for review. As of December 9, 2018, a total of 69,379 consumers had

submitted unique claims for Volkswagen to review, including 1,921 claims submitted by

consumers during this quarter. 4 Of these, 18,717 related to Generation One vehicles (17,138

individuals and 1,579 businesses), and 50,662 related to Generation Two vehicles (45,937

individuals and 4,725 businesses).



4
 “Unique claims” means unique VINs within unique eligibility categories. A claim by an Owner and a Former
Owner regarding the same VIN is counted as two unique claims. Likewise, a claim by one Owner who owns five
separate vehicles is counted as five unique claims.
                                                     7
                                 Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 10 of 50


                                  Chart 2-6 shows, across Generation One and Generation Two vehicles, the total number

of unique claims submitted by consumers during each quarter of the Claim Period.

                                                                        Chart 2-6


                                            Total Number of Claims Submitted Per Quarter
                                 16,000         15,914
                                                       During the Claim Period
    Number of Submitted Claims




                                 14,000
                                                           12,218
                                 12,000
                                 10,000      9,026
                                                                        7,924             7,358
                                  8,000
                                  6,000               5,121
                                                                                                        3,612
                                  4,000                                                                               2,181
                                                                    1,569           981           653           901                  1,455
                                  2,000                                                                                        466
                                     -
                                            6/8/17    9/7/17        12/7/17         3/7/18          6/7/18            9/9/18          12/9/18
                                                               Generation One       Generation Two



                                  Charts 2-7 and 2-8 show, across Generation One and Generation Two vehicles,

respectively, the total population of consumers who had submitted claims by eligibility

category. 5

                                                                        Chart 2-7

                                          Consumers Who Submitted Claims During the Claim
                                            Period by Eligibility Category - Generation One
                                                       5       11      738


                                                                                                                  Owners
                                                                                                                  Current Lessees
                                                                                                                  Former Lessees
                                                                                                                  Former Owners

                                                                        17,959




5
  The four claims not reflected in Chart 2-7 and seventeen claims not reflected in Chart 2-8 were associated with
claims ultimately deemed not eligible.
                                                                                8
                      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 11 of 50


                                                            Chart 2-8


                             Consumers Who Submitted Claims During the Claim
                               Period by Eligibility Category - Generation Two
                                            2,540        1,228
                                    3,951

                                                                                               Owners
                                                                                               Current Lessees
                                                                                               Former Lessees
                                                                                               Former Owners

                                                          42,926




                          Chart 2-9 shows the preliminary remedy selections for Owners and Current Lessees of

Generation One vehicles who had submitted claims through December 9, 2018.

                                                            Chart 2-9 6

                              Preliminary Remedy Selected by Owners and
                                Current Lessees During the Claim Period -
                                            Generation One
                          16,000
                                        14,439
                          14,000
    Number of Consumers




                          12,000
                          10,000
                           8,000
                           6,000
                                                          2,036
                           4,000                                              1,026   2              3
                           2,000
                               -
                                      BUYBACK            TRADE-IN               MODIFICATION    LEASE TERMINATION

                                                        Owners      Current Lessees




6
  Chart 2-9 does not include remedy selections for 724 Former Owners, 65 Owners with totaled vehicles, or 10
Former Lessees who had submitted claims associated with Generation One vehicles because the only remedy
available to these consumers is Restitution. The chart also excludes 408 claims that were cancelled, usually due to
the submission of duplicate claims or at the consumer’s request, as well as 4 claims that were deemed not eligible.
                                                                    9
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 12 of 50


       As consumers with Generation Two vehicles only have one remedy available, all 41,799

Owners and 3,775 Current Lessees of Generation Two vehicles who had submitted claims

through December 9, 2018 sought an ECR. A Repair Payment is the only remedy available for

the 2,499 Former Lessees, as well as 1,215 Former Owners, and 171 consumers with totaled

vehicles who had submitted claims associated with Generation Two vehicles. Additionally, there

were 1,186 claims that were cancelled, usually as a result of the submission of duplicate claims

or at the consumer’s request, and 17 claims that ultimately were deemed not eligible.

       Throughout the Claim Period, Volkswagen has continued to substantially satisfy the

requirement that it timely issue a determination of whether a claim was complete and

preliminarily eligible (or ineligible) within ten business days of the claim submission by the

consumer. As of December 9, 2018, excluding the 40 claims that were pending a determination

but for which the first ten-business-day review period had not yet elapsed, Volkswagen had been

required to make 105,534 first ten-business-day review period determinations. The company

timely rendered 104,970 decisions for an overall first ten-business-day review period compliance

rate of 99.5%. During this quarter, Volkswagen was required to make 3,493 first ten-business-

day review period decisions and timely did so in 3,467 instances for a reporting period-specific

first ten-business-day review period compliance rate of 99.3%. As of December 9, 2018, there

were no overdue claims pending in the first ten-business-day review period.

       Chart 2-10 shows Volkswagen’s performance during the Claim Period in timely issuing

first ten-business-day review period decisions, and Chart 2-11 shows Volkswagen’s overall first

ten-business-day review period performance by eligibility category.




                                                10
                     Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 13 of 50


                                                                                         Chart 2-10


                                                   Volkswagen's Compliance in the First Ten-Business-
                                                       Day Review Period During the Claim Period
                                                   120,000
                                                                           104,970
                                                   100,000
                             Number of Consumers




                                                    80,000

                                                    60,000

                                                    40,000
                                                                                                        564                  -
                                                    20,000

                                                        -
                                                                  DECISION/TIMELY              DECISION/UNTIMELY                PENDING
                                                                                                                           DECISION/UNTIMELY
                                                                                             Response to Consumers


                                                                                         Chart 2-11 7


                                     Volkswagen's Compliance During the First Ten-
                                Business-Day Review Period During the Claim Period by
                             100,000
                                         90,962   Eligibility Category
                                   90,000
                                   80,000
       Number of Consumers




                                   70,000
                                   60,000
                                   50,000
                                   40,000
                                   30,000
                                   20,000                                9,627
                                                                                 4,340      417    111
                                   10,000                                                                     36     -

                                                    -
                                                              DECISION/TIMELY               DECISION/UNTIMELY                 PENDING
                                                    Owners   Lessees   Former Owners       Response to Consumers         DECISION/UNTIMELY




7
    The forty-one claims not reflected in Chart 2-11 were all claims that were timely deemed not eligible.




                                                                                              11
                           Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 14 of 50


                            Chart 2-12 shows Volkswagen’s performance in timely issuing first ten-business-day

review period decisions across all quarters of the Claim Period, including during this quarter.

                                                                         Chart 2-12 8

                                     Volkswagen’s Performance Each Quarter in Timely
                                  Issuing First Ten-Business-Day Review Period Decisions
                                   100%         99.3%           99.7%        99.3%         96.7%         98.1%        99.3%
                         35,000                                                                                                   100.0%
                                   30,862       30,534                                                                            90.0%
                         30,000
                                                                                                                                  80.0%
    Required Decisions




                         25,000                                                                                                   70.0%




                                                                                                                                          Compliance Rate
                         20,000                                                                                                   60.0%
                                                                15,330                                                            50.0%
                         15,000                                              13,468
                                                                                                                                  40.0%
                         10,000                                                                                                   30.0%
                                                                                           7,429
                                                                                                         5,275                    20.0%
                          5,000                                                                                        3,493
                                                                                                                                  10.0%
                             -                                                                                                    0.0%
                                   6/8/17      9/7/17       12/7/17          3/7/18       6/7/18        9/9/18        12/9/18
                                     Total Required Decisions              Rate of Timely First Ten-Day Review Period Decisions



                            The first ten-business-day review period figures (and the second ten-business-day review

period figures below) historically have excluded three groups of consumer claims submitted for

Volkswagen to process: (i) claims by consumers who initially purchased the vehicle in the

United States but registered it in Canada; (ii) claims from consumers who indicated that they

were employed by Volkswagen or the Court; and (iii) certain claims associated with vehicles




8
  The aggregated total of all claims in Chart 2-12 is 857 decisions (0.8%) greater than the aggregated total of
105,534 required decisions through December 9, 2018. The divergence is the result of changes over time in the
definitions of excluded claims from the timeliness analysis, including claims associated with branded titles as
described below. Chart 2-12 reflects the required number of decisions by quarter based on the exclusionary rules
that were applied at the time of each quarter, while the aggregated total of required decisions and timely decisions
set forth above yields Volkswagen’s overall compliance rate based on applying the current exclusionary rules across
the entire Claim Period.




                                                                             12
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 15 of 50


with branded titles. 9 As of December 9, 2018, there were seven active claims from consumers

who initially purchased vehicles in the United States but registered them in Canada. 10 There

were no active claims from consumers who indicated in their claim submissions that they were

employees of Volkswagen or the Court and no branded title claims on hold. Further discussion

of these non-standard claims is set forth in Section III below.

                  Preliminary Eligibility Determinations and Deficiencies

         Through December 9, 2018, of the 69,379 unique claims that had been submitted by

consumers for Volkswagen to review, a total of 66,447 claims (95.8%) had been determined by

Volkswagen to be complete and preliminarily eligible, including 1,865 unique claims during this

quarter. Across all 66,447 claims, 18,073 claims related to Generation One vehicles (16,669

individuals and 1,404 businesses) and 48,374 claims related to Generation Two vehicles (44,243

individuals and 4,131 businesses).

         Chart 2-13 shows, for Generation One and Generation Two vehicles, the total number of

claims deemed complete and preliminarily eligible by Volkswagen during each quarter of the

Claim Period.




9
 These types of claims have been excluded from the timeliness analysis because the consumers do not meet the
Class Member definition. While Volkswagen has used the claims process to identify and engage with these
consumers, they would not receive any funds out of the Funding Pool.
10
   For these purposes, a claim is considered “active” once a consumer submits it, but before a final determination on
eligibility and award (or ineligibility) has been rendered.
                                                         13
                    Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 16 of 50


                                                                                   Chart 2-13


                                              Total Number of Complete and Preliminarily Eligible Claims
                                                        Per Quarter During the Claim Period
                                     16,000
                                                        14,245
     Preliminarily Eligible Claims



                                     14,000
      Number of Complete and




                                                                     12,405
                                     12,000
                                     10,000     8,928
                                      8,000                                              7,666          7,040
                                      6,000                      4,723
                                                                                                                      3,537
                                      4,000                                                                                         2,067
                                                                                 1,550            948                                              1,414
                                                                                                                639           834            451
                                      2,000
                                         -
                                                6/8/17           9/7/17          12/7/17           3/7/18         6/7/18            9/9/18         12/9/18

                                                                         Generation One           Generation Two



                           Charts 2-14 and 2-15 reflect the number of claims Volkswagen determined to be

complete and preliminarily eligible by eligibility category across Generation One and Generation

Two vehicles as of December 9, 2018.11

                                                                                   Chart 2-14

                                              Claims Determined by Volkswagen During the Claim
                                              Period to be Complete and Preliminarily Eligible by
                                                     Eligibility Category - Generation One
                                                                            10            670




                                                                                                                                       Owners
                                                                                                                                       Former Lessees
                                                                                                                                       Former Owners

                                                                                         17,392




11
  The one claim not accounted for in Chart 2-14 and seven claims not accounted for in Chart 2-15 were ultimately
deemed not eligible.
                                                                                           14
           Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 17 of 50


                                                        Chart 2-15

                 Claims Determined by Volkswagen During the Claim Period
                    to be Complete and Preliminarily Eligible by Eligibility
                                Category - Generation Two
                                        2,462          1,153
                                3,678

                                                                                              Owners

                                                                                              Current Lessees

                                                                                              Former Lessees

                                                                                              Former Owners
                                                               41,074




            Charts 2-16 shows the most common states in which Eligible Vehicles associated with

preliminarily eligible claims have been registered.

                                                        Chart 2-16

                         Top 10 States (by Vehicle Registration) of
                    Consumers with Complete and Preliminarily Eligible
                                          Claims

              CALIFORNIA                                                                               12,058
                   TEXAS                                     4,937
                 FLORIDA                                4,090
            WASHINGTON                         2,954
               NEW YORK                        2,873
   State




                 ILLINOIS                     2,756
              COLORADO                       2,612
           PENNSYLVANIA                    2,313
                VIRGINIA                1,895
             NEW JERSEY                 1,869

                            -       2,000       4,000           6,000      8,000     10,000     12,000          14,000
                                                               Number of Consumers




                                                               15
                     Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 18 of 50


                           Chart 2-17 shows, as of December 9, 2018, the remedy selected by Owners and Current

Lessees of Generation One vehicles whose claims Volkswagen had deemed complete and

preliminarily eligible.

                                                            Chart 2-17 12

                                   Preliminary Remedy Selected by Owners and Current
                                    Lessees During the Claim Period - Generation One
                           16,000
                           14,000                14,229
     Number of Consumers




                           12,000
                           10,000
                            8,000
                            6,000
                                                                       2,008
                            4,000                                                       964
                            2,000
                               -
                                           BUYBACK                    TRADE-IN                MODIFICATION

                                                                 Owners



                           For Generation Two vehicles, there is only one remedy option available to consumers.

As a result, all claims of the 40,606 Owners and 3,599 Current Lessees of Generation Two

vehicles that had been deemed complete and preliminarily eligible by Volkswagen through

December 9, 2018 were for the ECR remedy. A Repair Payment is the only remedy available for

2,447 Former Lessees, as well as for 1,150 Former Owners, and 159 Owners with totaled

vehicles who had submitted claims associated with Generation Two vehicles that, through

December 9, 2018, had been deemed complete and preliminarily eligible by Volkswagen. There

were an additional 406 cancelled claims and 7 additional claims that ultimately had been deemed

not eligible.



12
  Chart 2-17 excludes 668 Former Owners, 62 Owners with totaled vehicles, and 10 Former Lessees because
Restitution is the only remedy available to those consumers. It also excludes 131 cancelled claims and 1 claim that
ultimately was determined to be ineligible.
                                                                 16
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 19 of 50


       Through December 9, 2018, there were 33,149 instances where Volkswagen had deemed

a claim deficient during its first ten-business-day review period. More than 55,000 individual

deficiency codes had been applied by Volkswagen as of that date, as multiple deficiencies may

be associated with a single claim submission. The most common deficiency codes have been: (i)

an incorrect document was uploaded (14,777 claims); (ii) a document was illegible (10,051

claims); (iii) a document was incomplete or the document image was cut off (7,442 claims); and

(iv) a document was missing pages (4,635 claims).

       As the same claim may be resubmitted to Volkswagen after initially being deemed

deficient, the 33,149 instances of deficiency determinations were associated with 22,039 unique

claims. Of those 22,039 unique claims, consumers had made at least one attempt to cure in

connection with 20,991 claims (95.2%), while no attempt to cure had been made with respect to

the remaining 1,048 claims (4.8%). Across the 20,991 claims where consumers had attempted to

cure: (i) for 19,791 claims (94.3%), consumers successfully cured the deficiency; (ii) for 1,187

claims (5.7%), consumers had not subsequently resubmitted claims after their initial attempt to

cure the deficiency was unsuccessful; and (iii) for 13 claims (0.1%), consumers had resubmitted

claims that were pending a completeness determination by Volkswagen as of December 9, 2018.

       Through December 9, 2018, there were 1,056 consumer claims with active deficiencies.

The most common deficiency codes among active deficient claims were: (i) an incorrect

document was uploaded (440 claims); (ii) a document was illegible (215 claims); (iii) a name on

a document did not match the name in the Claims Portal (204 claims); and (iv) a document was

incomplete or the document image was cut off (100 claims).

       During this quarterly reporting period, the Claims Supervisor reviewed a sample of 600

deficiency codes applied by Volkswagen reviewers during the first ten-business-day review

period to assess whether the codes were properly applied. The Claims Supervisor substantiated

Volkswagen’s deficiency determinations in 565 instances (94.2%). This concurrence rate is
                                             17
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 20 of 50


relatively consistent with that of previous quarters. Trend analyses showed that instances of

disagreements involving complex documents decreased slightly as compared to the previous

quarter, 13 as did disagreements involving financial consent forms. Disagreements regarding

identification documents and proof of ownership forms marginally increased. 14

                  The “Pause” Period

         For Owners of Generation One vehicles who elect a Buyback or Trade-In remedy, whose

claims are deemed complete and preliminarily eligible by Volkswagen, and whose vehicles are

encumbered by a loan, the second ten-business-day review period does not begin until

Volkswagen obtains loan payoff information from the lender. This information is necessary for

Volkswagen to generate an offer letter for the consumer.

         As of December 9, 2018, there had been 771 instances in which a claim had been

“paused” pending receipt of loan payoff information from a lender. On average, the “pause”

period has lasted less than two business days per claim. As of December 9, 2018, there was one

actively paused claim pending receipt of loan payoff information from a lender, and that claim

had been pending for three business days.




13
  “Complex documents” include: power of attorney; death certificate; proof of VCI account; corporate document;
previous registration; proof of acquisition; proof of name change; proof of vehicle transfer to insurance; proof of
lease conversion; paper claim forms; and proof of sale documents.
14
   Where the Claims Supervisor disagrees with a deficiency code determination and that deficiency determination is
the sole reason the claim has been deemed deficient, the Claims Supervisor will raise the claim with Volkswagen for
additional review.




                                                         18
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 21 of 50


                  The Second Ten-Business-Day Review Period

         Subject to the “pause” period discussed above, Volkswagen generally has ten business

days from the date it concludes that a consumer’s claim is complete and preliminarily eligible to

issue an offer letter. 15

         As of December 9, 2018, a total of 66,542 consumers had reached the second ten-

business-day review period after having been deemed preliminarily eligible by Volkswagen,

including 1,867 such consumers during this quarter. 16 Of these, 18,092 claims related to

Generation One vehicles (16,687 individuals and 1,405 businesses) and 48,450 claims related to

Generation Two vehicles (44,316 individuals and 4,134 businesses). Across this population,

65,609 consumers (98.6%) had been issued offer letters, including 1,976 offer letters issued

during this quarter.

         Chart 2-18 shows, for Generation One and Generation Two vehicles, the total number of

claims reaching the second ten-business-day review period during each quarter of the Claim

Period, including during this quarter.




15
   In certain instances, Volkswagen can determine during the first ten-business-day review period that a claim is
ineligible, in which case that ineligibility determination must be verified by the Claims Supervisor during the second
ten-business-day review period. These ineligibility determinations are separate from claims automatically deemed
ineligible by Volkswagen’s system based on information input by the consumer in the Claims Portal. Through
December 9, 2018, there had been 1,077 instances in which claims had been deemed ineligible upon review by
Volkswagen. For 711 of these claims, the ineligibility determination had been validated by the Claims Supervisor
and communicated by Volkswagen to the consumer. Remaining claims generally either were actively under review
or were instances where claims were deemed deficient instead of ineligible, offering the consumer a chance to cure.
16
   As described above, there were 66,447 consumers whose claims were deemed complete and preliminarily eligible
by Volkswagen, but 66,542 preliminarily eligible claims reached the second ten-business-day review period. The
difference relates to instances where claims reached the second ten-business-day review period having skipped the
status that ends the first ten-business-day review period. The distinction does not substantively affect claims
processing. It is only reflected when data is queried to generate aggregated figures for reporting.
                                                         19
                     Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 22 of 50


                                                                             Chart 2-18

                                            Total Number of Complete and Eligible Claims
                                                 Per Quarter During the Claim Period
                                       16,000
   Number of Claims Determined to be




                                                    14,249
                                       14,000                    12,445
                                       12,000
        Complete and Eligible




                                       10,000   8,300
                                                                                   7,689         7,046
                                        8,000
                                                             5,367
                                        6,000
                                                                                                               3,538
                                        4,000                                                                                2,067
                                                                           1,552           948                                              1,416
                                                                                                         640           834            451
                                        2,000
                                           -
                                                6/8/17       9/7/17        12/7/17          3/7/18         6/7/18            9/9/18         12/9/18

                                                                     Generation One        Generation Two



                            Throughout the Claim Period, Volkswagen has continued to substantially satisfy the

requirement to timely issue second ten-business-day review period decisions. As of December 9,

2018, excluding the 52 claims that had reached the second ten-business-day review period but

for which the review period had not yet elapsed, the company had been required to make 72,394

second ten-business-day review period decisions. The company timely rendered determinations

in 70,689 instances, for a second ten-business-day review period compliance rate of 97.6%.

During this quarter, Volkswagen was required to make 2,355 second ten-business-day review

period decisions, and timely did so in 2,224 instances for a reporting period-specific compliance

rate of 94.4%. As of December 9, 2018, there were no overdue claims pending in the second

ten-business-day review period.

                             Chart 2-19 shows Volkswagen’s performance during the Claim Period in timely issuing

second ten-business-day review period decisions, and Chart 2-20 reflects Volkswagen’s overall

second ten-business-day review period performance by eligibility categories.




                                                                                      20
             Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 23 of 50


                                                                                           Chart 2-19

                                                       Volkswagen's Compliance During the Second Ten-
                                                         Business-Day Review Period Across the Claim
                                                  80,000                   Period
                                                  70,000                    70,689
                            Number of Consumers




                                                  60,000
                                                  50,000
                                                  40,000
                                                  30,000
                                                  20,000                                              1,705               -
                                                  10,000
                                                      -
                                                                  DECISION/TIMELY               DECISION/UNTIMELY              PENDING
                                                                                                                          DECISION/UNTIMELY
                                                                                              Response to Consumers


                                                                                       Chart 2-20 17

                                    Volkswagen's Compliance During the Second Ten-
                                   Business-Day Review Period by Eligibility Category
                             70,000
                                         61,751 Across the Claim Period
                             60,000
      Number of Consumers




                             50,000

                             40,000

                             30,000

                             20,000
                                                                          6,788
                                                                                   2,140      1,254   336     114     -           -     -
                             10,000

                                                  -
                                                                DECISION/TIMELY               DECISION/UNTIMELY                    PENDING
                                                                                                                              DECISION/UNTIMELY
             Owners                                   Lessees      Former Owners           Response to Consumers


                     Chart 2-21 reflects Volkswagen’s performance in timely issuing second ten-business-day

review period decisions across each quarter of the Claim Period.


17
   The eleven claims not accounted for in Chart 2-20 are associated with claims that ultimately were deemed not
eligible, ten of which were timely decisions and one of which was untimely.




                                                                                               21
                       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 24 of 50


                                                                     Chart 2-21 18

                               Volkswagen’s Performance Each Quarter in Timely Issuing
                                  Second Ten-Business-Day Review Period Decisions
                                  100%         96.9%        96.9%          98.1%         92.6%        95.1%        94.4%
                      30,000                                                                                                   100.0%

                                               25,412                                                                          90.0%
                      25,000
                                                                                                                               80.0%
 Required Decisions




                                                                                                                               70.0%




                                                                                                                                        Compliance Rate
                      20,000
                                 17,608                                                                                        60.0%
                      15,000                                                                                                   50.0%

                                                           9,936                                                               40.0%
                      10,000                                               8,915
                                                                                                                               30.0%
                                                                                        5,262                                  20.0%
                       5,000                                                                          3,454
                                                                                                                   2,355       10.0%
                          -                                                                                                     0.0%
                                 6/8/17        9/7/17      12/7/17         3/7/18         6/7/18       9/9/18      12/9/18
                                Total Required Decisions             Timely Issuing First Ten-Business-day Review Period Decisions



                                 Offer Letters

                        Through December 9, 2018, Volkswagen had issued 65,609 offer letters, the aggregate

value of which totaled $1,029,337,622.54, including 1,976 offer letters issued during this quarter

aggregately valued at $29,019,909.41.19 Of these, 17,910 offer letters with an aggregate value of

$673,176,219.52 related to Generation One vehicles (16,535 offers to individuals with an

aggregate value of $621,597,883.78, and 1,375 offers to businesses with an aggregate value of

$51,578,335.74). The remaining 47,699 offer letters with an aggregate value of $356,161,403.02




18
   For the same reasons described in footnote 8, the aggregated total of required decisions reflected in Chart 2-21 is
548 decisions (0.8%) greater than the 72,394 required second ten-business-day review period decisions set forth
above.
19
   The Claims Supervisor identified 897 claims -- 28 claims related to Generation One vehicles and 869 claims
related to Generation Two vehicles -- where it appears that consumers who leased Eligible Vehicles and later
purchased the vehicles after January 31, 2017, had claims that were categorized as Owner (Lease Conversion)
claims when they may be more appropriately categorized as Eligible Lessee claims under Section 2.38 of the 3.0
Liter Class Action Settlement Agreement. A review of the claims showed that when offers were extended, those
offers were appropriately being valued using the Lessee valuation formulas for Generation One and Generation Two
vehicles. Therefore, this issue is not substantively affecting consumers. It is purely one of data categorization that
affects the aggregation of figures for reporting. For purposes of this report, unless otherwise noted, these claims will
be captured as Owner claims, as that is how they are currently reflected in Volkswagen’s claims system.
                                                                            22
                          Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 25 of 50


related to Generation Two vehicles (43,703 offers to individuals with an aggregate value of

$326,541,143.33, and 3,996 offers to businesses with an aggregate value of $29,620,259.69).

                          Chart 2-22 shows, for Generation One and Generation Two vehicles, the total number of

offer letters issued by Volkswagen during each quarter of the Claim Period, including during this

quarter.

                                                                       Chart 2-22


                                      Total Number of Offer Letters Issued by
                                   Volkswagen During Each Quarter of the Claim
                                                     Period
                          16,000                          15,719
                          14,000
                          12,000
   Offer Letters Issued




                                             10,233
                          10,000
                           8,000     6,830            6,520                7,343           6,880
                           6,000                                                                         3,911
                           4,000                                                                                       2,136
                                                                   1,624             931           671                                1,477
                           2,000                                                                                 835            499
                              -
                                    6/8/17            9/7/17        12/7/17          3/7/18          6/7/18            9/9/18         12/9/18

                                                               Generation One         Generation Two



                          Charts 2-23 and 2-24 show, across Generation One and Generation Two vehicles, the

total number of offer letters issued by Volkswagen by eligibility category.




                                                                                23
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 26 of 50


                                         Chart 2-23

         Total Number of Offer Letters by Eligibility Category
           Issued by Volkswagen During the Claim Period -
                          Generation One
                               9             657



                                                                          Owners

                                                                          Former Lessees

                                                                          Former Owners
                                              17,244




                                         Chart 2-24

           Total Number of Offer Letters by Eligibility Category
             Issued by Volkswagen During the Claim Period -
                            Generation Two
                                     1,130
                             2,409
                     3,556


                                                                         Owners
                                                                         Current Lessees
                                                                         Former Lessees
                                                                         Former Owners
                                             40,604




       Chart 2-25 shows offer letters related to Generation One vehicles issued to Owners by

remedy selections.




                                                24
                     Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 27 of 50


                                                             Chart 2-25 20

                               Remedy Selected by Consumers (Owners) Who Have
                                  Been Issued Offers During the Claim Period -
                                               Generation One
                           16,000
                           14,000                 14,217
     Number of Consumers




                           12,000
                           10,000
                            8,000
                            6,000                                        2,002
                                                                                        964
                            4,000
                            2,000
                                -
                                           BUYBACK                     TRADE-IN               MODIFICATION

                                                                 Owners



                           As to Generation Two vehicles, a total of 40,446 Owners and 3,556 Current Lessees had

received offer letters for an ECR, while 2,409 Former Lessees, 1,130 Former Owners, and 158

Owners with totaled vehicles had received offer letters associated with Repair Payments.

                           Chart 2-26 shows the top ten states by vehicle registration of consumers who had

received offer letters through December 9, 2018.

                                                             Chart 2-26




20
  Chart 2-25 excludes 657 Former Owners, 61 Owners with totaled vehicles, and 9 Former Lessees who had
received offer letters because the only remedy available to those consumers is Restitution.
                                                                  25
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 28 of 50


        Through December 9, 2018, of the approximately $673.18 million corresponding to the

offer letters issued by Volkswagen relating to Generation One vehicles, Owners account for

about $669.74 million. Across these consumers: about $441.06 million related to Owners

without loans; about $228.07 million related to Owners with loans; $605,174.61 related to sixty-

one Owners with totaled vehicles; and $11,291.75 related to two Owner claims where the

consumer purchased the vehicle between September 18, 2015 and January 31, 2017, following

the expiration of the lease. 21 The remainder was split among Former Owners (657 offer letters

valued in the aggregate at about $3.38 million) and Former Lessees (9 offer letters valued in the

aggregate at $49,846.33).

        Chart 2-27 shows the minimum, maximum, and average awards issued to consumers with

Generation One vehicles by eligibility category and offer selection through December 9, 2018.

                                                  Chart 2-27 22


Eligibility Category and
                                    Average Value              Minimum Value                 Maximum Value
     Offer Selection
Owner – Buyback                       $40,487.36                  $13,575.00 23                  $64,846.12

Owner – Trade In                       $41,853.06                  $18,055.75                    $62,984.50

Current Lessee – REM                   $10,072.54                   $3,990.00                    $13,472.48

Owner – Totaled Vehicle
Restitution                            $10,116.77                   $4,808.48                    $12,516.20

Former Lessee Restitution               $5,538.48                   $5,100.00                     $6,344.12

Former Owner Restitution               $5,149.23                    $2,612.17                     $6,997.50



21
  Through December 9, 2018, there had been one instance where a loan amount on a Generation One vehicle that
was the subject of a Buyback or a Trade-In claim had exceeded 130% of the award amount. The difference between
the loan value and 130% of the award value was approximately $3,300.
22
   Chart 2-27 excludes the twenty-eight Generation One claims discussed in footnote 19 above that were categorized
as Owner instead of Eligible Lessee claims.
23
   This lower amount was in connection with a vehicle associated with a branded title for which, under the branded
title eligibility and award protocols, the consumer was entitled only to receive Vehicle Value.
                                                        26
        Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 29 of 50


        Through December 9, 2018, of the approximately $356.16 million associated with offer

letters to consumers with Generation Two vehicles, Owners accounted for about $339.43

million. The remainder was split among: Current Lessees (3,556 offer letters valued in the

aggregate at $7.112 million); Former Lessees (2,409 offer letters valued in the aggregate at

$4.818 million); and Former Owners (1,130 offer letters valued in the aggregate at about $4.81

million).

        Chart 2-28 shows the minimum, maximum, and average awards issued to consumers with

Generation Two vehicles based on eligibility category and offer selection through December 9,

2018.

                                                Chart 2-28 24


 Eligibility Category and
                                    Average Value             Minimum Value               Maximum Value
      Offer Selection
Owner – ECR                            $8,438.27                  $3,519.62                   $16,113.64

Owner – Totaled Vehicle
Restitution                            $7,923.19                  $1,977.94                   $10,466.84

Current Lessee – ECR                   $2,000.00                  $2,000.00                   $2,000.00

Former Lessee – Restitution            $2,000.00                  $2,000.00                   $2,000.00

Former Owner – Restitution             $4,253.30                  $1,841.69                   $5,722.12


        Finally, Chart 2-29 shows, through December 9, 2018, data related to two categories of

non-standard claimants: (i) military personnel deployed overseas with their vehicles; and (ii)

decedent estates.




24
  With respect to the figures for Owner-ECR claims, Chart 2-28 excludes the 869 Generation Two claims discussed
in footnote 19 above that were categorized as Owner instead of Eligible Lessee claims.




                                                      27
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 30 of 50


                                                  Chart 2-29 25

                                                  Military Overseas                 Decedent Estates
     Registrations                                         89                               126
     Submitted Claims                                      89                               112
     Deemed Complete and Eligible                          89                               107
     Offer Letters Issued                                  88                               106
     Total Offer Amounts                              $1,736,292.67                    $2,067,363.87

                 Appointments, Closings, and Repair Participation Payments

        As of December 9, 2018, a total of 63,160 consumers had accepted offer letters from

Volkswagen, the aggregate value of which totaled $1,005,056,458.61.26 This includes 17,620

accepted offer letters associated with Generation One vehicles valued in the aggregate at

$663,191,308.42, and 45,540 accepted offer letters associated with Generation Two vehicles

valued in the aggregate at $341,865,150.19. During this quarter, 2,644 offer letters were

accepted by consumers with an aggregate value of $38,165,556.39.

        Chart 2-30 shows, for Generation One and Generation Two vehicles, the total number of

accepted offer letters for each quarter of the Claim Period, including during this quarter.




25
  Military overseas claims are categorized as non-standard claims because of the unique issues they present in terms
of claims processing and closing logistics. While decedent estate claims present unique claims processing issues,
closings generally follow the standard process, so information regarding these claims is included within the closing
data in this Section along with other standard claims.
26
  In addition to Owners, this figure includes Former Lessees, Former Owners, and consumers with totaled vehicles
who do not need to proceed through the closing phase because they do not have possession of an Eligible Vehicle.
Information on payments made to consumers in these eligibility categories is set forth below.
                                                        28
                                      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 31 of 50


                                                                                    Chart 2-30


                                                   Total Number of Accepted Offer Letters Per
                                                         Quarter During the Claim Period
                                          18,000                       17,179
       Number of Accepted Offer Letters




                                          16,000
                                          14,000
                                          12,000
                                                                   9,769
                                          10,000                                     8,194            8,299
                                           8,000
                                           6,000                                                                    4,897
                                           4,000     2,369 2,323                2,062                                             2,647          2,001
                                                                                              1,133           823           821            643
                                           2,000
                                               -
                                                    6/8/17         9/7/17        12/7/17          3/7/18        6/7/18            9/9/18          12/9/18

                                                                            Generation One        Generation Two



                                          Of the 17,620 consumers with Generation One vehicles who had accepted offer letters as

of December 9, 2018, 16,901 were Owners. Within that group of 16,901 consumers, 15,824

consumers (93.6%) had scheduled Buyback or Trade-In closing appointments as of December 9,

2018.27 Chart 2-31 shows for these consumers the total number of appointments by appointment

type across eligibility categories, and Chart 2-32 shows the remedy selection of consumers with

closed appointments. 28




27
     Information regarding completed REMs on Generation One vehicles is set forth below.
28
  As of December 9, 2018, there had been 5,453 instances where a scheduled Buyback or Trade-In appointment for
a Generation One vehicle had resulted in cancellation. Of these, 5,177 appointments (94.9%) were cancelled at the
consumer’s request. Other common reasons for cancellations included: (i) the customer did not show up to the
appointment (127 instances); (ii) the title holder was not present at the closing (24 instances); and (iii) the Owner or
Current Lessee was not present at the closing and the consumer did not provide a valid power of attorney with his or
her claim submission (18 instances).
                                                                                             29
         Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 32 of 50


                                                            Chart 2-31


                                Total Number of Appointments by Appointment
                               Type and by Eligibility Category - Generation One
                           16,000                                     15,644
                           14,000
     Number of Consumers




                           12,000
                           10,000
                            8,000
                            6,000
                                                      120                              60
                            4,000
                            2,000
                               -
                                           OPEN                       CLOSED                 CANCELED

                                                                 Owner



                                                            Chart 2-32

                                    Remedy Selected by Consumers (Owners) Who
                                       Have Closed Claims - Generation One
                           14,000
                                                        13,720
                           12,000
     Remedy Selected




                           10,000
                            8,000
                            6,000                                              1,924
                            4,000
                            2,000
                               -
                                                  BUYBACK                              TRADE-IN

                                                                 Owner



                 As set forth in Chart 2-32, there had been 15,644 Buyback and Trade-In appointments

associated with Generation One vehicles that had resulted in closing as of December 9, 2018, the

aggregate value of the offer letters for which totaled $634,814,737.21. This includes 664

closings during this quarter with offer letters aggregately valued at $27,824,417.30. Chart 2-33

shows the top ten states for consumers with Generation One vehicles who proceeded through

closing based on the state in which the vehicle was registered.
                                                                 30
           Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 33 of 50


                                                 Chart 2-33


                   Top 10 States (by Vehicle Registration) of
                Consumers With Closed Claims - Generation One
                                                                                        2,252
                    TEXAS                                       1,158
                                                       821
                NEW YORK                         677
                                                 669
   State




                COLORADO                         662
                                                633
             PENNSYLVANIA                    545
                                            495
           NORTH CAROLINA                   493

                            -         500              1,000            1,500   2,000       2,500
                                                        Number of Consumers



Through December 9, 2018, Volkswagen had issued payments totaling $631,646,991.50 to, or on

behalf of, Owners with Generation One vehicles who had closed Buyback or Trade-In claims.

            As discussed in prior reports, a REM has been approved for all Generation One vehicles.

As of December 5, 2018, Volkswagen had completed 1,011 REMs on Generation One vehicles,

including 146 REMs during this quarterly reporting period. This includes 826 consumers who

also had completed the claims process, 74 consumers who had completed the REM and

submitted a claim but had not yet completed the claims process, and 111 consumers who had

completed the REM but had not yet submitted a claim. In total, Volkswagen had paid

$8,200,617.44 in connection with REMs on Generation One vehicles, including $2,299,075.92

paid during this quarterly reporting period.

            With ECRs also having been approved for all Generation Two vehicles, 43,564

consumers with Generation Two vehicles had completed an ECR as of December 5, 2018,

including 2,207 ECRs during this quarterly reporting period. This includes 39,496 consumers

who also had completed the claims process. An additional 2,015 consumers completed the ECR

but had not yet completed the claims process. Finally, 2,053 consumers completed the ECR but

                                                       31
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 34 of 50


had not yet registered a claim or had cancelled their claim. In total, Volkswagen had paid

$316,556,240.82 to Owners and Current Lessees with Generation Two vehicles, which amounts

include both Repair Participation Payments and ECR payments, including $16,285,577.47 paid

during this quarterly reporting period.

       The figures above for Generation One and Generation Two vehicles do not account for

claims from Former Owners, Former Lessees, and Owners with totaled vehicles because these

consumers do not need to go through the closing process. For Generation One vehicles,

aggregated payments across these eligibility categories were: $3,348,121.10 across 649 Former

Owners; $553,790.72 across 56 Owners with totaled vehicles; and $49,846.33 across 9 Former

Lessees. For Generation Two vehicles, these figures were: $4,444,000.00 across 2,223 Former

Lessees; $4,687,215.13 across 1,103 Former Owners; and $1,174,182.12 across 148 Owners

with totaled vehicles.

               Progress Toward the 85% Targets

       As of October 2018, Volkswagen had satisfied the requirement in the 3.0 Liter DOJ

Consent Decree that the company remove from commerce or perform an AEM on at least 85%

of Generation One 3.0 Liter Subject Vehicles by November 30, 2019. The 3.0 Liter DOJ

Consent Decree provides that “the total number of Generation 1.x 3.0 Liter Subject Vehicles is

19,602.” Chart 2-34 reflects data on the number of Generation One Subject Vehicles that

Volkswagen had removed from commerce or modified.




                                               32
         Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 35 of 50


                                                   Chart 2-34 29


                 Volkswagen's Nationwide 85% Target - Generation One

     19,602 (100%)
     17,211 (87.8%)
     16,662 (85.0%)
                                                                                       259 (1.3%)

                                                                                        98 (0.5%)

                                                                                       1,005 (5.1%)

                                                                                       1,927 (9.8%)

                                                         13,922 (71.0%)




                             Number of Subject Vehicles (Percent of Total Subject Vehicle Population)
         Closed Buybacks                     Closed Trade-ins                         Reduced Emissions Modification


         Other Vehicles                      UIO Scrapped/Consumer Export



          The “Other Vehicles” category depicted in Chart 2-34 (and Charts 2-35, 2-36, and 2-37

below) represents vehicles Volkswagen has removed from commerce outside of the Claims

Program. This includes, among others, used vehicles that Volkswagen acquired from dealerships

and company cars previously utilized by Volkswagen employees that have since been retired.

          As of November 2018, Volkswagen had satisfied the requirement in the 3.0 Liter DOJ

Consent Decree that the company remove from commerce or perform an AEM on at least 85%


29
  Figures in Charts 2-34 through 2-37 relating to Polk Units in Operation (“UIO”) Scrapped and Other Vehicles are
based on Volkswagen data as of September 30, 2018. The population of Other Vehicles includes certain vehicles
associated with completed Buyback, Trade-In, or ECR appointments. To avoid double-counting, these vehicles are
excluded from the Buyback, Trade-In, and ECR figures reflected in Charts 2-34 through 2-37 and are counted only
in the Other Vehicles figure. Buyback and Trade-In figures also would account for certain vehicles associated with
consumers who opted out of the settlement. While these consumers are outside of the Class, their vehicles are
within the population of Subject Vehicles and thus are counted toward the 85% target once they are removed from
commerce or modified. The data also reflect closed Buyback and Trade-In claims on Generation One vehicles
purchased in the United States but registered in Canada through December 9, 2018. Data on Canadian-registered
Generation Two vehicles that have received an ECR are likewise subsumed within the REM and ECR figures shown
by vehicle generation. Finally, the REM and ECR figures in Charts 2-34 through 2-37 are based on data provided
by Volkswagen as of December 5, 2018.
                                                          33
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 36 of 50


of Generation One 3.0 Liter Subject Vehicles registered in California by November 30, 2019.

The 3.0 Liter DOJ Consent Decree provides that “the total number of all Generation 1.x 3.0 Liter

Subject Vehicles registered in California is 2,925.” Chart 2-35 reflects data on the number of

Generation One Subject Vehicles registered in California that had been modified or removed

from commerce.

                                                Chart 2-35


                  Volkswagen's California-Specific 85% Target - Generation
                                            One
  2,925 (100%)
  2,528 (86.4%)
  2,487 (85.0%)                                                                        29 (1.0%)
                                                                                       22 (0.8%)

                                                                                       159 (5.4%)

                                                                                       90 (3.1%)
                                                      2,228 (76.2%)




                         Number of Subject Vehicles (Percent of Total Subject Vehicle Population)
      Closed Buybacks                    Closed Trade-ins                        Reduced Emissions Modification

      Other Vehicles                     UIO Scrapped/Consumer Export



       There are similar targets for Generation Two vehicles. As of October 2018, Volkswagen

had satisfied the requirement in the 3.0 Liter DOJ Consent Decree that, by May 31, 2020, the

company permanently remove from commerce or perform an ECR on at least 85% of Generation

Two 3.0 Liter Subject Vehicles. The 3.0 Liter DOJ Consent Decree states that “the total number

of Generation 2.x 3.0 Liter Subject Vehicles is 62,772.” Chart 2-36 generally reflects data on the

number of Generation Two Subject Vehicles that had been modified or removed from

commerce.


                                                      34
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 37 of 50


                                                  Chart 2-36


              Volkswagen's Nationwide 85% Target - Generation Two

  62,772 (100%)
  55,417 (88.3%)
  53,357 (85.0%)
                                                                                      4,902 (7.8%)
                                                                                      531 (0.8%%)
                                                                                      6,437 (10.3%)


                                                       43,547 (69.4%)




                           Number of Subject Vehicles (Percent of Total Subject Vehicle Population)



                   ECR   Other Vehicles     UIO Scrapped/Consumer Export          Dealer/Port Stock ECR



       As of October 2018, Volkswagen also had satisfied the requirement in the 3.0 Liter DOJ

Consent Decree that, by May 31, 2020, the company permanently remove from commerce or

perform an ECR on at least 85% of Generation Two 3.0 Liter Subject Vehicles that were

registered in California as of November 2, 2015. The 3.0 Liter DOJ Consent Decree states that

“the total number of all Generation 2.x 3.0 Liter Subject Vehicles registered in California is

11,805.” Chart 2-37 generally reflects data on the number of Generation Two Subject Vehicles

registered in California that had been modified or removed from commerce.




                                                        35
         Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 38 of 50


                                                          Chart 2-37


                           Volkswagen's California-Specific 85% Target -
                                        Generation Two
     11,805 (100%)

     10,350 (87.7%)
     10,035 (85.0%)

                                                                                            6 (0.05%)
                                                                                            144 (1.2%)

                                                                                            1,764 (14.9%)


                                                                8,436 (71.5%)




                                   Number of Subject Vehicles (Percent of Total Subject Vehicle Population)



                      ECR     Other Vehicles        UIO Scrapped/Consumer Export          Dealer/Port Stock ECR



      III.      Consumer Experience

                A. Claims Program Updates

                      1.      Non-Standard Claims

                              a)         Branded Title Claims

             As detailed in prior reports, on February 26, 2018, Volkswagen implemented a general

framework developed by the Parties and the CRC for the processing of certain non-standard

branded title claims that had been on hold, in some cases, for many months. 30 Following

implementation of the agreed-upon framework, Volkswagen had processed a total of 354 claims


30
   Title brands include salvage, rebuilt, reconstructed, and prior salvage, and indicate, among other things, whether a
vehicle has sustained damage or may be unsafe to drive. A vehicle branded with a salvage title is typically one that
was damaged to the point that it was declared a total loss by an insurance company, often because the cost to repair
the vehicle was greater than the value of the vehicle in its damaged state. In some states, a vehicle with a salvage
title cannot be registered with the applicable department of motor vehicles. However, the nomenclature related to
title brands varies from state to state and is analyzed accordingly, so that the eligibility requirements are consistently
applied.
                                                                36
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 39 of 50


in accordance with the branded title framework, including 89 claims over the course of the

quarterly reporting period. No branded title claims remain on hold. Chart 3-1 reflects the total

number of these claims Volkswagen had processed as of December 9, 2018, as well as those

processed during this quarterly reporting period, by the company’s eligibility determination.

                                               Chart 3-1

           Branded Title Claims                             Claims Processed During the
                                         Total Claims
             Determinations                                 Quarterly Reporting Period

                    Eligible                  143                          10

                   Ineligible                 211                          79


The majority of eligible claims have involved vehicles with rebuilt titles, and the majority of

ineligible claims have involved vehicles that had salvage titles as of February 26, 2018.

        At the conclusion of the quarterly reporting period, a total of twenty-six claims required

additional information from consumers before the company could render an eligibility and award

determination. For those consumers from whom Volkswagen requested additional information,

the most common forms of documentation required were: (i) proof of vehicle acquisition (16);

(ii) copy of certificate of title (9); and (iii) proof of ownership (6).

        The Claims Supervisor will continue to monitor developments related to the processing

of these claims for the duration of the Claims Program, and will provide updates in future

reports.




                                                    37
          Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 40 of 50


                             b)       Canadian Claims

           Volkswagen completed additional claims submitted by consumers who had purchased

vehicles in the United States, but registered them in Canada. 31 As of December 4, 2018, the

company reported that it had received 378 such claims (an increase of 61 from the prior quarterly

reporting period) and completed 190 claims, including 128 over the course of the quarterly

reporting period. A total of twenty-six claims had been deemed ineligible. 32 Chart 3-2 reflects

the number of completed claims, as well as the claims remaining to be processed by remedy

selection.

                                                     Chart 3-2 33

                                                                 Eligible/Completed
                                           Total
      Canadian Claims by                                         Claims During the            Claims Remaining
                                    Eligible/Completed
       Remedy Selection                                               Quarterly                to Be Completed
                                          Claims
                                                                  Reporting Period
     Buyback/Trade-In                         140                         92                            110
     AEMs                                     46                          32                            51
     Seller Restitution                        2                          2                              0
     Owner Restitution                         2                          2                              1

                             c)       Military Overseas Claims

           Volkswagen continued to make progress in connection with claims submitted by military

personnel stationed overseas with their vehicles. As of December 4, 2018, the company reported




31
  As previously reported, following the approval of the Canadian 3.0 Liter settlement in April 2018, Volkswagen
decided to extend benefits to certain consumers who had purchased vehicles manufactured for sale in the United
States but registered them in Canada -- although these claims were not expressly covered under either the United
States or Canadian settlements.
32
  As set forth in Chart 3-2, Volkswagen identified 162 pending claims submitted by consumers who initially
purchased vehicles in the United States but registered them in Canada. This figure includes the seven active claims
identified in Section II, as well as claims that are not considered active (e.g., claims that have been registered, but for
which documents have not yet been submitted, and claims for which offers have been extended, but a remedy has
not yet been completed).
33
     Chart 3-2 excludes the twenty-six claims that had been deemed ineligible.




                                                           38
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 41 of 50


that it had received eighty-two such claims -- thirty-one for Buybacks and fifty-one for AEMs

(AEMs include both REMs and ECRs). 34 None of these claims had been deemed ineligible. The

company had completed twenty-eight Buybacks, including three over the course of the quarterly

reporting period. Chart 3-3 lists the fifty-one AEM claims by the country in which the consumer

who submitted the claim was stationed with his or her vehicle as of December 4, 2018.

                                                    Chart 3-3

                                     AEM Claims Submitted by Overseas
                                              Military Personnel
                                        Country                  # of Claims
                                        Germany                       40
                                       South Korea                    3
                                         Belgium                      2
                                          Italy                       2
                                        Macedonia                     1
                                        Malaysia                      1
                                         Turkey                       1
                                     United Kingdom                   1

         As detailed in the September 2018 report, the company began performing overseas

AEMs in Germany due to the high concentration of AEM claims submitted by military personnel

stationed there. Following the successful completion of four AEMs under a pilot program in

Germany, Volkswagen expanded appointment offerings and, as of December 4, 2018, had

completed a total of twenty-three such claims in Germany, including nineteen during the quarter.

Due to the success the company achieved in completing AEMs in Germany, it implemented a

similar process to complete AEMs at dealerships in Italy. Over the course of the quarterly

reporting period, the company completed its first AEM in Italy. Additionally, Volkswagen

completed its first AEM in Belgium, utilizing an exporter located within the country. The

company continues to assess options for completing AEMs in other countries.


34
  The total number of claims submitted by military personnel stationed overseas with their vehicles, as well as the
number of related AEM claims, decreased from the prior quarterly reporting period as a result of certain military
personnel returning to the United States.
                                                         39
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 42 of 50


        The Claims Supervisor will monitor progress related to the scheduling and completion of

AEMs overseas on an ongoing basis and will provide updates in future reports.

                 2.       Status of Extended Warranty and Service Contract Refund Program

        Consistent with recent reporting periods, the vendor engaged by Volkswagen to

administer the extended warranty and service contract refund program continued to accurately

and efficiently process claims resulting in the rendering of additional payments to eligible

consumers.

        As of December 9, 2018, the company’s vendor had communicated decisions in

connection with nearly every claim that had been submitted -- 2,086 of 2,089 (99.9%). Across

all 2,086 decisions: (i) 1,383 claims (66.3%) had been deemed ineligible; (ii) 701 claims (33.6%)

had been deemed eligible; and (iii) 2 claims (0.1%) had an active deficiency and required

additional information from the consumer to complete processing.

        Of the 701 claims that had been deemed eligible, Volkswagen had initiated payment on

491 of them -- an increase of 41 from the prior quarter -- for a total of $63,152.25, which

averages $128.62 per claim. Of the 210 claims for which payment had not been initiated: (i) 185

claims were pending a decision by the consumer on whether to accept or reject the offer; (ii) 7

claims had resulted in accepted offers for which Volkswagen was in the process of initiating

payment; and (iii) 4 claims had resulted in offers being rejected by the consumer. There were

also fourteen claims that involved eligible contracts for which no payment was due. 35 For claims

where an offer has been extended but not accepted, Chart 3-4 depicts the number of days the

offers have been outstanding. 36


35
  Consumers with otherwise eligible contracts do not receive any additional payment from Volkswagen when the
refund available from the provider equals or exceeds the amount due to the consumer under the terms of the
extended warranty and service contract refund program.
36
  Volkswagen’s vendor sends reminder emails on a monthly basis to consumers who have not responded to the
offer. Consumers have until the end of the 3.0 Liter Claims Program to accept offers. Consumers may challenge the
refund offer by submitting an appeal to the CRC.
                                                       40
                        Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 43 of 50


                                                                  Chart 3-4


                                     Issued Offers Pending Decisions by Consumers by
                                            Number of Calendar Days Pending
                               200                                                                 178
    Number of Pending Offers




                               150

                               100

                                50                    1                1               5


                                 0
                                            1-29               30-59                       60-89         90+
                                                                                Days



                               As mentioned above, Volkswagen’s vendor continued to review submitted claims

accurately. Of the forty-five refund determinations initially reached by the vendor during the

quarterly reporting period, the Claims Supervisor concurred with all but two determinations.

After further review, the vendor ultimately agreed that one initial determination had been made

in error and was in the process of reviewing the other determination.

                               The Claims Supervisor will continue to validate all determinations and award

calculations reached by Volkswagen’s vendor, and will provide further updates regarding the

status of the refund program in upcoming reports.

                                       3.     Claims Review Committee

                               As of December 9, 2018, consumers had submitted 941 unique appeals (1.4% of all

submitted claims), including 103 unique appeals submitted during this quarterly reporting period.

The appeals have challenged, among other issues, Volkswagen’s eligibility decisions and award

calculations. The CRC had reached determinations with respect to 234 (24.9%) of all appeals,

including 36 CRC determinations made over the quarterly reporting period, which are

summarized as follows:

                                                                           41
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 44 of 50


             •   The CRC denied 19 appeals;

             •   For 9 consumers, the CRC advised that the issues that were the subject of the

                 appeal had previously been resolved, and thus the appeal was moot; and

             •   In 8 instances, the CRC advised consumers that they may be eligible for benefits,

                 provided that a new claim be submitted for review and consideration.

        All decisions issued by the CRC have involved appeals in which the Volkswagen and

Class Counsel representatives have agreed on the outcome. The Parties have reported that they

are continuing to work together to resolve pending appeals and will seek the assistance of the

court-appointed neutral as necessary.

                 4.       Reminder Notices

        Pursuant to the 3.0 Liter Resolution Agreements, Volkswagen is required to provide

Reminder Notices to consumers to: (i) inform them of the deadlines to file a claim and/or

schedule an appointment to receive compensation; and (ii) direct them to the Claims Program

website. The FTC Consent Order requires that Volkswagen issue two separate Reminder

Notices -- one at least 180 days prior to the Program End Date (i.e., by November 18, 2018) and

a second at least 150 days prior to the Program End Date (i.e., by December 18, 2018).37

Pursuant to the FTC Consent Order, the Reminder Notices are to be sent by at least two means

(e.g., mail, e-mail, telephone) to every eligible consumer who has not submitted a claim

application, elected a remedy, or scheduled a closing appointment.

        On November 16, 2018, Volkswagen sent the First Reminder Notice by regular mail to

7,513 consumers with Generation One vehicles and 22,035 consumers with Generation Two

vehicles, and by e-mail to 2,558 consumers with Generation One vehicles and 7,786 consumers



37
  The Program End Date is defined in the FTC Consent Order as “two years after the last Repair Approval Date or
the Effective Date, whichever comes earlier.” Accordingly, the Program End Date is defined as two years after the
Effective Date (i.e., May 17, 2019).
                                                       42
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 45 of 50


with Generation Two vehicles for whom Volkswagen had e-mail addresses. The company also

posted the First Reminder Notice on www.VWCourtSettlement.com.

        The First Reminder Notice sent to consumers with Generation One vehicles encouraged

recipients to submit a claim as soon as possible, and advised them, among other things, that: (i)

they must submit a complete claim application (including all required documents) by June 1,

2019 either online through the Claims Portal (accessible via www.VWCourtSettlement.com) or

using a paper claim form (also accessible at www.VWCourtSettlement.com), or they risk losing

the opportunity to participate in the Claims Program; (ii) they should submit the necessary

documents by May 1, 2019 to ensure that they are able to timely address any document

deficiencies; (iii) if their claim is approved, they must return a signed and notarized offer letter to

the company to receive benefits; (iv) the signed and notarized offer letter should be submitted by

September 1, 2019 because, if it is submitted after that date, there is significant risk that it will

not be reviewed and approved in time to schedule and complete a Buyback, Trade-In or Early

Lease Termination appointment prior to the end of the Claims Program; and (v) if the approved

remedy is not completed by September 30, 2019, benefits under the Claims Program will not be

provided.

        The First Reminder Notice sent to consumers with Generation Two vehicles included

similar information to the First Reminder Notice sent to consumers with Generation One

vehicles except that recipients were advised that: (i) they must submit a complete claim

application (including all required documents) by December 31, 2019 or they risk losing the

opportunity to participate in the Claims Program; (ii) they should submit the necessary

documents by December 1, 2019 to ensure that they are able to timely address any document

deficiencies; (iii) their signed and notarized offer letter should be submitted by April 1, 2020

because, if it is submitted after that date, there is significant risk that it will not be reviewed and

approved in time to schedule and complete an ECR prior to the end of the Claims Program; and
                                              43
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 46 of 50


(iv) if the ECR is not completed by April 30, 2020, they may still have it performed free of

charge, but compensation will not be provided.

               5.      Post-Closing Processing of Vehicles

       As discussed in prior reports, once a Buyback or Trade-In appointment is completed,

arrangements are made by Volkswagen to transfer the vehicle to one of several secure storage

facilities throughout the country, at which point each vehicle is inspected to determine if it

should be destroyed or undergo an AEM, if one is available, and be offered for sale in

accordance with an approved resale plan. Volkswagen is required to track each vehicle from

closing to either destruction, or modification and resale, in order to report these figures to the

DOJ, EPA, and CARB on a quarterly basis. The most recent data supplied by Volkswagen to the

DOJ, EPA, and CARB reflects that, as of September 30, 2018, Volkswagen housed

approximately 15,300 Eligible Vehicles at the storage facilities.

               6.      Escrow Account Funding

       As provided in Section 13 of the 3.0 Liter Class Action Settlement Agreement,

Volkswagen was required to fund an Escrow Account to be used to compensate consumers who

submit valid claims. As previously reported, on May 24, 2017, Volkswagen deposited into the

Escrow Account $252,000,000, which represented the initial Funding Amount required under the

3.0 Liter Class Action Settlement Agreement. If the Escrow Account were to reach a Minimum

Balance of $168,000,000, Volkswagen was required to replenish the account to bring it back to

the Funding Amount. The 3.0 Liter Class Action Settlement Agreement further provides for

downward adjustments to both the Funding Amount and Minimum Balance if the company

received an ECR for Generation 2.2 SUV vehicles by October 23, 2017. As a result of achieving

that milestone, the 3.0 Liter Class Action Settlement Agreement permitted the Funding Amount

to be reduced to $150,000,000 and, following that reduction, further permitted it to be adjusted

every six months thereafter to 25% percent of the unspent amount of the maximum
                                               44
         Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 47 of 50


compensation then due to all Class Members. Any adjustment to the Funding Amount results in

a corresponding adjustment to the Minimum Balance.

           Consistent with the requirements of the 3.0 Liter Class Action Settlement Agreement, the

following Escrow Account adjustments were made: (i) in November 2017, Volkswagen initiated

the process to reduce the Funding Amount to $150,000,000 as a result of Volkswagen receiving

an ECR for Generation 2.2 SUV vehicles by October 23, 2017; (ii) in May 2018, the Funding

Amount was reduced to $89,608,333 (representing 25% percent of the unspent amount of the

maximum compensation then due to all Class Members); and (iii) in November 2018, the

Funding Amount was reduced to $52,180,764 (also representing 25% percent of the unspent

amount of the maximum compensation then due to all Class Members). Based on a review of

Volkswagen’s monthly Escrow Account statements, the Claims Supervisor has confirmed that

the company has complied with the escrow requirements set forth in Section 13 of the 3.0 Liter

Class Action Settlement Agreement, and has maintained an Escrow Account balance that meets

or exceeds the applicable Funding Amount.

               B. Customer Service

           Consumer call and chat volume substantially declined over the quarterly reporting period.

Between September 5, 2018 and December 4, 2018, call volume decreased 49.1% compared to

the prior quarter, from an average of 184 calls per weekday to an average of 93 calls per

weekday. The average abandonment rate decreased from 14.5% last quarter to 1.9% this quarter,

and the average speed to answer improved from over three and a half minutes last quarter to

under thirty seconds this quarter. The following chart depicts the daily Hotline call volume and

related data from November 5, 2018 to December 4, 2018. 38




38   ASA is the abbreviation for average speed of answer and AHT represents average handle time.
                                                         45
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 48 of 50


                                            Chart 3-5




Chat volume declined from over 100 chats per weekday the prior quarter to an average of 60

chats per weekday this quarter, and the abandonment rate was 14.0%.

       The Claims Supervisor reviewed a sample of 582 recorded calls and 1,044 chats that

occurred between September 1, 2018 and November 30, 2018, and determined that Volkswagen

remained effective in delivering customer service. The overall success rate for the sample of

calls analyzed was 99.7% -- the same as the prior quarterly reporting period. The overall success

rate for the sample of chats analyzed was 99.5% -- slightly higher than the prior quarterly

reporting period. The primary reason that the limited number of calls and chats were deemed

unsuccessful was that agents failed to properly verify the identity of the consumer -- although

that issue was less prevalent this quarter following measures the company undertook to increase

compliance with its identity verification protocols, including holding training sessions.

       Volkswagen’s Resolution Team remained effective in resolving more complex consumer

issues. From September 6, 2018 to December 5, 2018, the Resolution Team received 145
                                                46
       Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 49 of 50


inquiries (nearly all involving payment issues) and resolved 152 consumer inquiries including

some from prior reporting periods.

           Finally, complaint volume remained relatively low and decreased from the prior quarterly

reporting period. The limited complaints received related to dissatisfaction with vehicle

performance following the completion of AEMs, 39 as well as the claims process in general,

including documentation requirements and obtaining payments.

     IV.      Conclusion

           During this quarterly reporting period, Volkswagen continued to administer the Claims

Program consistent with the terms of the 3.0 Liter Resolution Agreements. As of December 9,

2018, the company had completed 13,720 Buybacks, 44,575 AEMs for consumers, 1,924 Trade-

Ins and paid $970,724,157.41 in connection with eligible claims to, or on behalf of, eligible

consumers. Volkswagen also satisfied the requirements in the 3.0 Liter DOJ Consent Decree

that it remove from commerce or modify at least 85% of all Generation One and Generation Two

Subject Vehicles and at least 85% of all Generation One and Generation Two Subject Vehicles

registered in California.

           Volkswagen also continued to make progress with non-standard claims. The company

processed all branded title claims that were previously placed on hold, as well as additional

claims for consumers whose vehicles were manufactured for sale in the United States but

registered in Canada, and for military personnel stationed overseas with their vehicles. In

addition, the company maintained an adequate level of customer support for consumers requiring

assistance.




39
  The Claims Supervisor is aware of 100 such complaints made since the inception of the Claims Program, which
amounts to approximately 0.2% of all completed ECRs and REMs. Volkswagen has advised that specially trained
customer care representatives assist consumers in determining whether perceived vehicle changes are attributable to
an AEM, including evaluation by a dealership, when necessary.
                                                        47
      Case 3:15-md-02672-CRB Document 5715 Filed 12/14/18 Page 50 of 50


       Consistent with the requirements of the 3.0 Liter Resolution Agreements, the Claims

Supervisor will continue to evaluate and report on Volkswagen’s progress with and adherence to

the terms of the 3.0 Liter Resolution Agreements as the Claims Program progresses.

Sincerely,

Ankura Consulting Group, LLC




Terrence S. Brody                   Edward J. Bell                     Gary Wingo
Senior Managing Director            Senior Managing Director           Senior Managing Director

Submitted: December 13, 2018




                                              48
